        Case 4:20-cv-01115 Document 23 Filed on 04/14/20 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                       SOUTHERN DISTRICT OF TEXAS

                                   HOUSTON DIVISION

Laddy Curtis Valentine, et al.
  Plaintiff(s),

v.                                                       Case No. 4:20−cv−01115

Bryan Collier, et al.
   Defendant(s).



                             NOTICE OF SETTING
                                 PLEASE TAKE NOTICE

                            HEARING: Telephone Conference
                                    DATE:    4/14/2020
                                     TIME:   03:30 PM
                                  HAS BEEN SET BEFORE
                                 JUDGE KEITH P. ELLISON
                            UNITED STATES COURTHOUSE
                             515 RUSK COURTROOM 3−A
                               HOUSTON, TEXAS 77002.


          ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
             ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
        ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                              Date: April 14, 2020

By Deputy Clerk, A. Rivera
